Exhibit 10.32


SEVERANCE AGREEMENT AND RELEASE OF CLAIMS
This Severance Agreement and Release of Claims ("Agreement") is made by and
between Elizabeth M. Bentley ("Employee"), on the one hand, and Union Bank &
Trust ("Bank") and Union Bankshares Corporation ("UNION"), on the other hand
(hereinafter the Bank and UNION are individually and collectively referred to as
the "Company").
WHEREAS, Employee's employment shall cease on the Separation Date; and the
Company desires to provide Employee with separation benefits in accordance with
and subject to Sections 4(d) and (f) of her existing Amended and Restated
Employment Agreement, dated as of October 24, 2011 ("Employment Agreement"),
provided that Employee satisfies all terms and conditions for receiving such
benefits, as set forth in the Employment Agreement and herein; and
WHEREAS, Employee agrees, in exchange for the promise of such separation
benefits, to waive and release any and all claims Employee may have against the
Company, to covenant not to sue the Company, to comply with her continuing
obligations under the Employment Agreement and the Management Continuity
Agreement dated as of October 24, 2011 ("Continuity Agreement"), and to
otherwise comply with the terms of this Agreement; and
NOW, THEREFORE, in consideration of the mutual promises and releases contained
herein, the sufficiency of which are hereby acknowledged, the parties agree as
follows:
1.    Severance and Benefits
a.
Employee's employment by the Company will cease, effective December 31, 2017
("Separation Date"), at which time Employee shall cease to be an employee for
any purpose whatsoever and shall be entitled to no payments or benefits except
as provided herein.



b.
Up to and including the Separation Date, Employee shall perform such duties
assigned to her and shall continue to be enrolled in all of the Company's
benefits plans in which Employee is enrolled as of the date this Agreement is
presented to Employee.



c.
Immediately following the Separation Date, Employee shall have the right to
elect to continue coverage under the Company's health and dental plan, in
accordance with the health care continuation coverage provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 ("COBRA"), and any other
applicable law.






--------------------------------------------------------------------------------




d.
No payments or benefits shall be due or owing under this Agreement until the
Effective Date, which shall be the eighth day after Employee signs this
Agreement, so long as (i) Employee has delivered this Agreement, and the Release
referenced in Section 3.b. below, to the Company and not revoked them pursuant
to Section 8 below, and (ii) Employee’s employment with the Company has ceased
pursuant to Section 1.a. above.



e.
In consideration of Employee's execution of this Agreement and her continued
satisfaction of the conditions and obligations set forth in her Employment
Agreement and herein, Employee shall be entitled, in accordance with Section
4(d) of the Employment Agreement, to the benefits specified in Section 4(f) of
the Employment Agreement, subject to the terms and conditions thereof, as well
as the benefits set forth herein. For avoidance of doubt, Employee shall be
entitled to the following payments and benefits, subject to the conditions and
requirements of Section 4(f) of the Employment Agreement and its subsections,
and Employee's continued compliance with each of the covenants set forth in
Section 5 of the Employment Agreement:



•
Subject to subsections 4(f)(i), (iii), (v) and (vi) of the Employment Agreement
and the six-month delay described below, the Company shall continue to pay
Employee her annual Base Salary (as defined in the Employment Agreement), which
is $286,004 as of the Separation Date, for a period of two years, in accordance
with the same periodic dates as such salary payments would have been made had
Employee's employment not terminated. Such payments shall be subject to all
withholdings required by law. In accordance with Section 4(f)(i) and (vi) of the
Employment Agreement, as Employee is a "Key Employee," payment of any amounts
above otherwise due during the six-month period measured from the Separation
Date ("409A Deferral Period") shall be paid in one lump sum on the first day
following the 409A Deferral Period and all remaining payments shall be paid as
originally scheduled.



•
Subject to the terms and conditions of subsections 4(f)(ii) and (iv) of the
Employment Agreement, Employee's current medical and life insurance benefits
under the Company's plans will continue. In such case, (a) Employee will receive
and pay for such benefits at the rates paid by active participants, and (b) for
twenty-four (24) months, commencing with the first premium payment due by the
Company after the Effective Date, the Company will continue to pay its portion
of such medical and life insurance premiums. In no event shall Employee be
entitled to COBRA continuation coverage beyond the period permitted by the
statute.






--------------------------------------------------------------------------------




•
Employee shall be eligible to receive the Union Bank & Trust Management
Incentive Plan award for 2017 prorated based on service during the year in
accordance with the terms and conditions in such Plan applicable to similarly
situated employees and based solely on achievement of the corporate financial
metric goals provided for under such Plan relating to the calendar year ended
December 31, 2017, less all applicable withholdings, and payable on or before
March 15, 2018.



f.
Employee shall receive payment for up to 40 hours of accrued and unused paid
time off, if any, as of the Separation Date, less all applicable withholdings,
to be paid within 30 days following the Separation Date.



g.
On the Separation Date, Employee shall vest in the outstanding restricted stock
awards as described in Exhibit A hereto (11,398 shares vesting in total). After
the Separation Date, Employee shall also receive a pro rata payout of
Performance Share Units as set forth in Exhibit A based on actual performance
during the applicable performance period and payable after performance is
certified. All stock options outstanding on the Separation Date must be
exercised within three months after the Separation Date, after which time they
will be cancelled. Employee shall forfeit all other unvested equity awards
(whether or not such awards are listed in Exhibit A) on the Separation Date.
With regard to the restricted stock that vests, the value of such restricted
stock at the time of vesting shall be taxable to Employee and Employee shall be
responsible for the payment of withholding taxes as provided in the applicable
award agreement in accordance with Employee's current election. With regard to
the Performance Share Units that vest and are earned based on actual performance
(certified after the end of the applicable performance period), the value of any
Performance Shares (as defined the applicable award agreement) shall be taxable
when paid to Employee and Employee shall be responsible for the payment of
withholding taxes as provided in the applicable award agreement.



h.
After the Separation Date, Employee may not retain the death benefit pursuant to
the Amended and Restated Split Dollar Life Insurance Agreement made as of
December 1, 2005, and the two Split Dollar Life Insurance Agreements made as of
February 20, 2014 and April 21, 2015 in accordance with the terms set forth in
such agreements.



i.
After the Separation Date, Employee will be entitled to receive payments of any
deferred compensation pursuant to the terms of the Company’s nonqualified
deferred compensation plan administered by the Virginia Bankers Association
Benefits Corporation, subject to the six month deferral






--------------------------------------------------------------------------------




of the initial payment as may be required by Section 409A of the Internal
Revenue Code of 1986, as amended.


j.
Employee may retain possession, and Company shall transfer ownership of
Employee's Company vehicle, cellular phone, cellular phone number, and iPad
within 30 days following the Separation Date. Company shall include the Kelly
Blue Book value of her current company vehicle in Employee's other income for
2017 reporting purposes, and Employee is responsible for any tax liability to
Employee including income tax, sales tax, registration fees, personal property
tax, and any other transfer and ownership taxes.

The consideration set forth in Sections 1.e., g., and j. herein are additional
consideration to which Employee would not have been otherwise entitled in the
absence of signing, delivering and not revoking this Agreement and the Release
referenced in Section 3.b. below.
2.    Condition of Payment/Transition Assistance.
Employee understands and agrees that she shall continue to perform her duties as
an employee of the Company, as reasonably directed by the Company, in a
satisfactory manner through the Separation Date. Employee shall, among other
things, assist and fully cooperate with the Company in transitioning her duties
to others. Notwithstanding anything in this Agreement to the contrary, if
Employee is terminated for "Cause," as set forth in Section 4(c) of the
Employment Agreement, prior to the Separation Date, her benefits shall be
limited to those set forth in Section 4(c) of the Employment Agreement and the
Company shall have no further obligations under this Agreement, the Employment
Agreement and the Continuity Agreement.
3.    Complete Release


a.
In exchange for the additional consideration offered by Company, as set forth in
Section 1.e., g., and j. of this Agreement, Employee, on behalf of Employee and
Employee's descendants, ancestors, dependents, heirs, executors, administrators,
attorneys, agents, assigns, personal representatives, and successors, hereby
covenants not to sue and voluntarily, unconditionally and fully releases,
acquits, and forever discharges UNION and the Bank, and any of their respective
parents, subsidiaries and affiliates, as well as the respective owners,
trustees, directors, officers, agents, servants, employees, shareholders,
representatives, agents, attorneys, assigns, and successors (collectively
referred to as the "Releasees") with respect to and from any and all claims,
wages, rights, agreements, contracts, stock plans, equity plans, covenants,
actions, suits, causes of action, obligations, debts, expenses, attorneys' fees,
damages, judgments, orders, and liabilities of whatever kind or nature in law,
equity, or






--------------------------------------------------------------------------------




otherwise, whether known or unknown, or suspected or unsuspected, which Employee
has at any time heretofore owned or held against the Releasees, including,
without limitation, those arising out of or in any way connected with Employee's
employment relationship with the Company or Employee's termination of employment
with the Company, or any other transactions, occurrences, acts, or omissions or
any loss, damage, or injury committed or omitted up to and including the date of
Employee's execution of this Agreement, and including, without limitation,
claims for breach of contract, libel, slander, wrongful discharge, intentional
infliction of emotional harm, or other tort, or discrimination or harassment
based upon any federal, state, or municipal statute or local ordinance relating
to discrimination in employment, including without limitation age discrimination
under the Age Discrimination in Employment Act, Title VII of the Civil Rights
Act of 1964, 42 U.S.C. § 1981, the Americans with Disabilities Act, the Equal
Pay Act, the Family and Medical Leave Act, the Older Workers Benefit Protection
Act, the Fair Labor Standards Act, the National Labor Relations Act, and the
Employee Retirement Income Security Act.
In signing this Agreement, Employee is not releasing any claims which may arise
under the terms of this Agreement.
Employee acknowledges that this Agreement constitutes a full settlement,
release, and accord and satisfaction of all claims or potential claims by
Employee covered by the release provision of this Section 3, and all claims,
rights and entitlements of Employee under all agreements, incentive plans, and
stock and equity plans, including the Employment Agreement, the Continuity
Agreement, the Union Bank & Trust Management Incentive Plan, the Union First
Market Bankshares Corporation 2011 Stock Incentive Plan, the Union Bankshares
Corporation Stock and Incentive Plan, as amended and restated effective April
21, 2015, the Union Bankshares Corporation Executive Severance Plan and all
other plans or agreements. Employee also covenants not to sue or file any
complaint or claim against the Company with any court based on any act or
omission arising or occurring prior to the date Employee executes this
Agreement, whether known or unknown at the time of execution. Employee also
waives any right to recover in a civil suit or proceeding brought against any of
the Releasees by any governmental agency (including the EEOC) or any other
individual on Employee's behalf. Employee understands and acknowledges, however,
that nothing herein shall preclude Employee from filing a charge of
discrimination with the applicable state or federal agencies, to the extent
permitted by law, but Employee shall be entitled to no monetary relief as a
result thereof.





--------------------------------------------------------------------------------




b.
As a condition of receiving the payments and benefits under this Agreement,
Employee must, between the Separation Date and twenty-one days thereafter, sign,
deliver to the Company, and not revoke, the Release attached as Exhibit B.



4.
Remedies

Any material breach by Employee of her duties or obligations under this
Agreement or the Employment Agreement shall give the Company the right to
discontinue the performance of its unperformed duties and obligations under this
Agreement to the extent permitted by applicable law, and shall entitle the
Company to seek legal, injunctive, or other equitable relief on account of such
breach.


5.
Confidentiality/Confidential Information

As provided in the Employment Agreement, Employee shall keep all Confidential
Information strictly confidential. "Confidential Information" shall include,
without limitation, information of the Company or its customers not generally
available to the public that is disclosed to, known by, or created, in whole or
in part, by Employee as a consequence of or through Employee's past, present, or
future associations with Company, about:
b.
Company's business activities and operations, including without limitation,
product specifications, data, know-how, software, samples, working models,
plans, research, products, processes, services, trade secrets, training
materials, marketing activities and materials, strategic plans, and product
development plans;

c.
any information designated confidential or proprietary by Company, including but
not limited to information received by Company from a third party under an
obligation of confidentiality; any other information, however documented,
whether or not marked confidential, as well as information concerning business
and affairs, which includes without limitation pricing and cost data, financial
information, budgets and forecasts, non-public information concerning names,
backgrounds, and other information about Company's personnel, customer data and
demographics, projected sales, leases, and contracts, in any form, including
written and oral, disclosed to Employee.

Employee shall not disclose Confidential Information to any third party or use
it in any fashion. If Employee faces legal action or is subject to legal
proceedings requiring disclosure of Confidential Information, prior to
disclosing any such Confidential Information, Employee shall promptly notify
Company and shall cooperate with Company in contesting such request, or seeking
a protective order with respect to such information, at Company's sole cost and
expense. The restrictions in this Section relating to "Confidential Information"
shall remain in effect for so long as is





--------------------------------------------------------------------------------




required by applicable law, including the Virginia Uniform Trade Secrets Act and
bank privacy laws, or five (5) years, whichever is greater.
Nothing in this Agreement restricts or prohibits Employee or Employee's counsel
from initiating communications directly with, responding to any inquiry from,
volunteering information to, or providing testimony before a self-regulatory
authority or a governmental, law enforcement or other regulatory authority,
including the U.S. Equal Employment Opportunity Commission, the Department of
Labor, the National Labor Relations Board, the Department of Justice, the
Securities and Exchange Commission, the Financial Industry Regulatory Authority,
the Congress, and any Office of Inspector General (collectively, the
"Regulators"), from participating in any reporting of, investigation into, or
proceeding regarding suspected violations of law, or from making other
disclosures that are protected under or from receiving an award for information
provided under the whistleblower provisions of state or federal law or
regulation. Employee does not need the prior authorization of the Company to
engage in such communications with the Regulators, respond to such inquiries
from the Regulators, provide confidential information or documents containing
confidential information to the Regulators, or make any such reports or
disclosures to the Regulators. Employee is not required to notify the Employer
that Employee has engaged in such communications with the Regulators. Employee
recognizes and agrees that, in connection with any such activity outlined above,
Employee must inform the Regulators that the information Employee is providing
is confidential.
Federal law provides certain protections to individuals who disclose a trade
secret to their attorney, a court, or a government official in certain,
confidential circumstances. Specifically, federal law provides that an
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret under either of the
following conditions:
•
Where the disclosure is made (A) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney; and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or

•
Where the disclosure is made in a complaint or other document filed in a lawsuit
or other proceeding, if such filing is made under seal.

Federal law also provides that an individual who files a lawsuit for retaliation
by an employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual (A) files any document containing the
trade secret under seal; and (B) does not disclose the trade secret, except
pursuant to court order.









--------------------------------------------------------------------------------




6.
Waiver

Any delay by Company in the enforcement of any provision of this Agreement or
any of Company's rights under this Agreement shall not be deemed to be a waiver
of any such provision or right, or an acceptance of or an acquiescence in any
breach of Employee's duties or obligations under this Agreement. No waiver shall
bind Company unless supported by consideration and executed in writing and
delivered to Employee by an authorized officer of Company.


7.
Indemnity Regarding Assignment of Claims

Employee represents and warrants that Employee has not heretofore assigned or
transferred, or purported to assign or transfer, to any person, entity, or
individual whatsoever, any of the claims released as set forth in Section 3
above. Employee agrees to indemnify and hold harmless the Releasees (as defined
in Section 3 above) against any claim, demand, debt, obligation, liability,
cost, expense, right of action or cause of action based on or arising out of any
assignment.


8.
Age Discrimination In Employment Act

Employee hereby acknowledges and agrees that this Agreement and the termination
of Employee's employment and all actions taken in connection therewith are in
compliance with the Age Discrimination in Employment Act and the Older Workers
Benefit Protection Act and that the releases set forth in Section 3 hereof shall
be applicable, without limitation, to any claims brought under these Acts or
other laws. Employee further acknowledges and agrees that:
a.
The release given by Employee in this Agreement is given solely in exchange for
the additional consideration set forth in Sections 1.e., g., and j. of this
Agreement and such consideration is in addition to anything of value which
Employee was entitled to receive in the absence of entering into this Agreement;

b.
By entering into this Agreement, Employee does not waive rights or claims that
may arise after the date this Agreement is executed;

c.
Employee is hereby advised to consult an attorney prior to entering into this
Agreement, and this provision of the Agreement satisfies the requirement of the
Older Workers Benefit Protection Act that Employee be so advised in writing;

d.
Employee has been permitted at least twenty-one (21) days to review this
Agreement prior to Employee's execution of this Agreement, and Employee can
waive the twenty-one (21) day period and execute this Agreement sooner, in which
case the seven calendar day revocation period described below will begin on the
date of Employee's execution of this Agreement;

e.
For a period of seven calendar days following Employee's execution of this
Agreement, Employee may revoke this Agreement by delivering in writing a






--------------------------------------------------------------------------------




notice of revocation to the Company's Human Resources Department or by placing
such a written notice in the mail to the Company's Human Resources Department
with a postmark dated within seven calendar days of the date this Agreement was
signed, and this Agreement shall not become effective or enforceable until such
seven day period has expired, and the conditions of Section 1.d. above have been
satisfied.
9.Entire Agreement/Continuing Obligations Under Employment Agreement
This Agreement constitutes and contains the entire agreement and understanding
of the parties regarding the subject matters addressed herein and supersedes and
replaces all prior negotiations and all prior agreements proposed or otherwise,
whether written or oral, concerning the subject matter hereof; provided,
however, the parties agree that nothing herein affects the rights of the Company
to enforce its rights under the Employment Agreement, which remain in full force
and effect. In addition, Employee's continuing obligations to the Company under
the following provisions of the Employment Agreement remain in full force and
effect: Sections 4(d), 4(f), 5, 7, 10, 11, and 13, and all their subparts and
subsections.


10.Resignation of Other Positions
Effective upon the Separation Date, Employee shall be deemed to and should have
resigned from all positions Employee holds as an officer of the Company or a
member of the Board of Directors (or any committee thereof) of the Company or
any affiliate.


11.Governing Law
This Agreement shall be governed by and subject to the laws and exclusive
jurisdiction and venue of the courts of the Commonwealth of Virginia. Any
lawsuit arising out of this Agreement or the Employment Agreement shall be filed
in the Circuit Court of Henrico County, Virginia, or if jurisdiction is
appropriate, the United States District Court for the Eastern District of
Virginia, Richmond Division, at the option of the Company, and Employee waives
all objections as to venue.
12.
Severability

In the event one or more of the provisions of this Agreement shall for any
reason be held to be illegal or unenforceable, the remaining provisions of this
Agreement shall remain in full force and effect.







--------------------------------------------------------------------------------




13.
Successors

The Company will require any successor (whether direct or indirect, by purchase,
merger or otherwise) to all or substantially all of the business and/or assets
of the Company to assume expressly and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place.


14.
Knowledgeable Decision By Employee

Employee represents and warrants Employee has read all the terms of this
Agreement. Employee understands the terms of this Agreement and understands that
this Agreement releases forever the Company from any legal action as described
in Section 3 above. Employee is signing and delivering this Agreement of
Employee's own free will in exchange for the consideration to be given to
Employee, which Employee acknowledges and agrees is adequate and satisfactory.
Signatures appear on the following page





--------------------------------------------------------------------------------




exhibit1032.jpg [exhibit1032.jpg]









--------------------------------------------------------------------------------






Exhibit A
to Severance Agreement and Release of Claims
Restricted Stock Awards
 
Outstanding # Shares
Grant Date
Original Vest Date
2014 LTIP
             780


2/27/2014
2/27/2018
2015 LTIP
               919


2/26/2015
2/26/2018
2015 LTIP
          919


2/26/2015
2/26/2019
2015 Retention
   1,920


12/10/2015
12/10/2018
2015 Retention
  1,919


12/10/2015
12/10/2019
2016 LTIP
    1,228


2/25/2016
2/25/2019
2016 LTIP
    1,227


2/25/2016
2/25/2020
2017 LTIP
   768


2/23/2017
2/23/2020
2017 LTIP
     768


2/23/2017
2/23/2021
2017 Retention
950


5/2/2017
5/2/2019
 
11,398


 
 



Performance Share Units
            
 
# Shares
Performance Start
Performance End
Proration
Prorated # Shares *
2015 LTIP
      1,854
1/1/2015
12/31/2017
100%
1,854
2016 LTIP
      2,455
1/1/2016
12/31/2018
67%
1,637
2017 LTIP
      1,536
1/1/2017
12/31/2019
33%
512



*Number of shares paid will depend upon actual performance









--------------------------------------------------------------------------------




Exhibit B


RELEASE
In exchange for the additional consideration offered by Union Bank & Trust
(“Bank”) and Union Bankshares Corporation (“Union”) (collectively, the Bank and
Union are individually and collectively referred to as the “Company”), as set
forth in Sections 1.e., g., and j. of the “Severance Agreement and Release of
Claims” (“Agreement”) to which this Release is attached as Exhibit B, Employee,
on behalf of Employee and Employee's descendants, ancestors, dependents, heirs,
executors, administrators, attorneys, agents, assigns, personal representatives,
and successors, hereby covenants not to sue and voluntarily, unconditionally and
fully releases, acquits, and forever discharges UNION and the Bank, and any of
their respective parents, subsidiaries and affiliates, as well as the respective
owners, trustees, directors, officers, agents, servants, employees,
shareholders, representatives, agents, attorneys, assigns, and successors
(collectively referred to as the "Releasees") with respect to and from any and
all claims, wages, rights, agreements, contracts, stock plans, equity plans,
covenants, actions, suits, causes of action, obligations, debts, expenses,
attorneys' fees, damages, judgments, orders, and liabilities of whatever kind or
nature in law, equity, or otherwise, whether known or unknown, or suspected or
unsuspected, which Employee has at any time heretofore owned or held against the
Releasees, including, without limitation, those arising out of or in any way
connected with Employee's employment relationship with the Company or Employee's
termination of employment with the Company, or any other transactions,
occurrences, acts, or omissions or any loss, damage, or injury committed or
omitted up to and including the date of Employee's execution of this Release,
and including, without limitation, claims for breach of contract, libel,
slander, wrongful discharge, intentional infliction of emotional harm, or other
tort, or discrimination or harassment based upon any federal, state, or
municipal statute or local ordinance relating to discrimination in employment,
including without limitation age discrimination under the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 1981, the
Americans with Disabilities Act, the Equal Pay Act, the Family and Medical Leave
Act, the Older Workers Benefit Protection Act, the Fair Labor Standards Act, the
National Labor Relations Act, and the Employee Retirement Income Security Act.
In signing this Release, Employee is not releasing any claims which may arise
under the terms of the Agreement.
Employee acknowledges that this Release constitutes a full release, and accord
and satisfaction of all claims or potential claims by Employee, and all claims,
rights and entitlements of Employee under all agreements, incentive plans, and
stock and equity plans, including her Employment Agreement, dated October 24,
2011, the Management Continuity Agreement dated October 24, 2011, the Union Bank
& Trust Management





--------------------------------------------------------------------------------




Incentive Plan, the Union First Market Bankshares Corporation 2011 Stock
Incentive Plan, the Union Bankshares Corporation Stock and Incentive Plan, as
amended and restated effective April 21, 2015, the Union Bankshares Corporation
Executive Severance Plan and all other plans or agreements. Employee also
covenants not to sue or file any complaint or claim against the Company with any
court based on any act or omission arising or occurring prior to the date
Employee executes this Release, whether known or unknown at the time of
execution. Employee also waives any right to recover in a civil suit or
proceeding brought against any of the Releasees by any governmental agency
(including the EEOC) or any other individual on Employee's behalf. Employee
understands and acknowledges, however, that nothing herein shall preclude
Employee from filing a charge of discrimination with the applicable state or
federal agencies, to the extent permitted by law, but Employee shall be entitled
to no monetary relief as a result thereof.
a.    The Release given by Employee is given solely in exchange for the
additional consideration set forth in Sections 1.e., g., and j. of the Agreement
to which this Release was initially attached as Exhibit B and such consideration
is in addition to anything of value which Employee was entitled to receive prior
to entering into this Release;
b.    By entering into this Release, Employee does not waive rights or claims
that may arise after the date this Release is executed;
c.    Employee has been advised to consult an attorney prior to entering into
this Release, and this provision of the Release satisfies the requirements of
the Older Workers Benefit Protection Act that Employee be so advised in writing;
d.    Employee has been permitted at least twenty-one (21) days from the date of
her separation from the Company within which to consider whether to sign this
Release, and Employee can waive the twenty-one (21) day period and execute this
Release sooner, in which case the seven calendar day revocation period described
below will begin on the date of Employee’s execution of this Release; and
e.    For a period of seven (7) days following Employee’s execution of this
Release, Employee may revoke this Release by delivering in writing a notice of
revocation to the Company’s Human Resources Department or by placing such a
written notice in the mail to the Company’s Human Resources Department with a
postmark dated within seven calendar days of the date this Release was signed,
and this Release shall not become effective or enforceable until such seven day
period has expired.


__________________        _________________________________________
Date                    Elizabeth M. Bentley



